Citation Nr: 0125246	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  01-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier that January 13, 
1999, for the award of a total disability rating based upon 
individual unemployability.

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 3, 
1945, to June 30, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The veteran's request for increased ratings and a total 
rating based upon individual unemployability was received by 
the RO on January 13, 1999.  

4.  The veteran first met the minimum schedular criteria for 
consideration of entitlement to a total rating based upon 
individual unemployability on an award effective from 
January 13, 1999.


CONCLUSION OF LAW

An effective date earlier than January 13, 1999, for a total 
disability rating based upon individual unemployability is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the July 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In February 1947, the veteran submitted an application for VA 
benefits.  In correspondence dated in April 1949 the veteran 
requested information concerning his claim and reported that 
he had been unable to secure employment due to his physical 
disabilities.

In June 1949, the RO granted entitlement to service 
connection for the residuals of a gunshot wound to the right 
thigh, assigned a 10 percent disability rating, and malunion 
fracture to the right femur with slight shortening and slight 
knee disability, assigned a 10 percent disability rating.  
The combined disability rating was 20 percent.  The veteran 
was notified of the decision and of his right to appeal by 
correspondence dated in June 1949.  

During VA examination in November 1949 the veteran complained 
of pain and weakness to the right lower extremity.  The 
examiner noted the veteran was fairly nourished and appeared 
not to be ill.  It was also noted that he limped when he 
walked and that his right thigh was one centimeter shorter 
than the left.  

A December 1949 rating decision noted the case had been 
reviewed based upon the November 1949 examination findings 
and that the evidence did not warrant a change in the 
veteran's disability evaluation.  The veteran was notified of 
the decision and of his right to appeal by correspondence 
dated in December 1949.

In correspondence dated in July 1951, the veteran stated his 
monthly pension was insufficient to support his family and 
reported he had been unable to find a job due to increasing 
unemployment.  He requested the RO provide a letter of 
recommendation to aid his employment pursuit.

In July 1951, the RO notified the veteran that they had no 
authority to provide job recommendations but that they would 
gladly certify that he received VA compensation for a 
service-connected disability.  

In March 1979, the veteran submitted a claim for entitlement 
to an increased rating for his service-connected 
disabilities.  

In correspondence dated in March 1979, the RO notified the 
veteran that his claim had been received and requested that 
he submit evidence in support of his claim.

In March 1980, the veteran requested information concerning 
his claim for an increased rating.  He also submitted a copy 
of a private medical certificate indicating he had been 
treated for poor vision, hypertension, weak lungs, diabetes, 
poor hearing, general body weakness, loss of use of the right 
lower extremity due to a gunshot wound, shortening of the 
right lower extremity due to injury to the right thigh and 
knee, and arthritis to the left lower extremity.  It was 
noted the veteran required regular aid and attendance as a 
result of his physical disabilities, especially the right 
lower extremity disabilities.  

In a September 1980 rating decision, the RO denied 
entitlement to an increased rating.  The veteran was notified 
of the decision and of his right to appeal by correspondence 
dated in October 1980.

On January 13, 1999, the RO received correspondence from the 
veteran requesting entitlement to an increased rating and 
entitlement to a total disability rating based upon 
individual unemployability.  In May 1999, the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  He noted he 
last worked in January 1947 and that he had been too disabled 
to work because of a gunshot wound sustained during his 
military service.  

In a December 1999 rating decision, the RO granted 
entitlement to an increased 30 percent disability rating for 
the residuals of a gunshot wound with muscle injury to the 
right thigh with retained metallic foreign body, granted an 
increased 20 percent disability rating for malunion fracture 
to the right femur with shortening of the right lower 
extremity, granted entitlement to service connection for 
degenerative joint disease, and assigned a 10 percent 
disability rating.  The combined rating was 50 percent, 
effective from January 13, 1999.  The RO also denied 
entitlement to a total disability rating based upon 
individual unemployability.  

In February 2000, the veteran submitted a notice of 
disagreement from the December 1999 denial of entitlement to 
a total disability rating based upon individual 
unemployability.  

In an April 2000 memorandum the RO recommended entitlement to 
a total disability rating based upon individual 
unemployability be granted and submitted the veteran's case 
to the Director of VA's Compensation and Pension Service for 
extraschedular rating consideration.  

Upon administrative review in November 2000, the Director of 
the Compensation and Pension Service found the rating 
decision of June 22, 1949, establishing a 10 percent 
disability rating for the veteran's service-connected 
residuals of a gunshot wound to the right thigh was clearly 
and unmistakably erroneous.  The RO was directed to assign a 
40 percent rating for this disability effective from 
July 1, 1946.  It was noted that the revision would provide a 
combined disability rating of 60 percent and that since the 
veteran's service-connected disabilities involved one lower 
extremity with a common etiology he met the schedular 
requirements for consideration of individual unemployability.

In a December 2000 rating decision, the RO revised the 
veteran's award as directed and granted entitlement to a 
total disability rating based upon individual unemployability 
effective from January 13, 1999.  It was noted that the 
effective date represented the date of receipt of the 
veteran's claim and the date evaluation criteria were met for 
a total disability rating based upon individual 
unemployability.

In his notice of disagreement the veteran claimed the 
assigned date for the award of entitlement to a total 
disability rating based upon individual unemployability was 
erroneous.  He noted that he had not worked since 1947 
because of his disabilities.  He claimed the rating should be 
effective from October 1975 based upon a regulatory change to 
38 C.F.R. § 4.16.  The veteran reiterated this claim in his 
substantive appeal.

Pertinent Law

VA law provides that the effective date of an award of 
compensation for an increased rating and that the effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  In addition, an earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2).

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

Analysis

As a preliminary matter, the Board notes the Court has held 
that a claim for unemployability compensation was an 
application for an increased rating.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991).  The Court has also held that a 
total rating based upon individual unemployability was not a 
basis for an award of service connection but was merely an 
alternate way to obtain a total disability rating without 
being rated 100% disabled under the Rating Schedule.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (citing 
Parker v. Brown, 7 Vet. App. 116, 118 (1994)).  

The Court has noted, however, that if eligibility for a total 
rating based upon individual unemployability was reasonably 
raised by the evidence of record as part of an underlying 
claim for disability compensation before VA, then that matter 
should be considered part of the initial rating.  See In re 
Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).

In this case, although the veteran's April 1949 
correspondence reported that he had been unable to secure 
employment due to his physical disabilities, the Board finds 
this statement did not reasonably raise the issue of 
entitlement to a total rating based upon individual 
unemployability.  The Board finds this communication does not 
demonstrate an intent to apply for an identified benefit.  
See 38 C.F.R. § 3.155(a) (2001).  Similarly, the Board finds 
the veteran's July 1951 was not a claim for increased 
benefits and that his March 1979 claim does not demonstrate 
an intent to apply for a total rating based upon individual 
unemployability.  

VA law provides that previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE), but where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2001).  The Board finds that the veteran did not submit 
notice of disagreement from rating determinations in June 
1949, December 1949, or October 1980 and that those decisions 
are final.

To the extent the veteran's recent statements claim prior 
rating decisions involved CUE in failing to assign a total 
rating based upon individual unemployability, the Board notes 
the Court has held that CUE requires more than a simple 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  The Board notes that it is unclear as to whether the 
veteran intended to state in his April 1949 correspondence 
that his occupational impairment was solely or primarily due 
to his service-related disabilities.  In addition, the 
August 1979 private medical opinion submitted by the veteran 
attributed his need for aid and attendance, at least 
partially, to his service-connected disabilities.  However, 
as these statements were of record at the time of the 
respective rating decisions, the Board must conclude that 
they were considered and properly evaluated.  The Court has 
held that silence in a final RO decision made before February 
1990 cannot be taken as showing a failure to consider 
evidence of record.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).

Based upon a comprehensive review of the record, the Board 
finds the veteran's request for increased ratings and a total 
rating based upon individual unemployability was received by 
the RO on January 13, 1999, and that entitlement to an 
effective date earlier than the date of claim is not 
warranted.  As no documents dated within the year prior to 
the receipt of the claim demonstrating the veteran was 
unemployable because of his service-connected disabilities 
were submitted, the Board finds 38 C.F.R. § 3.400(o)(2) is 
inapplicable in this case.

The Board notes the Court has held that a claim for a total 
disability rating based upon individual unemployability is 
reasonably raised when a claimant whose schedular rating 
meets the minimum criteria under 38 C.F.R. § 4.16(a) requests 
entitlement to an increased rating and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or in records under VA control.  See Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In this case, however, 
the veteran's assigned schedular ratings first met the 
minimum criteria under 38 C.F.R. § 4.16(a) on January 13, 
1999, even after the retroactive CUE revision.  Therefore, 
entitlement to an earlier effective date based upon a 
reasonably raised total disability rating based upon 
individual unemployability claim basis is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based upon the 
evidence of record, the Board finds entitlement to an 
effective date for a total disability rating based upon 
individual unemployability earlier than January 13, 1999, is 
not warranted.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to an effective date earlier that January 13, 
1999, for the award of a total disability rating based upon 
individual unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

